IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40629
                           Summary Calendar



DOMINGO VALDEZ MARTINEZ,

                                          Petitioner-Appellant,

versus

MICHAEL PURDY, Warden,

                                          Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-99-CV-46
                       - - - - - - - - - -
                         October 6, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Domingo Valdez Martinez, federal prisoner # 52784-080, seeks

leave to proceed in forma pauperis (IFP) in the dismissal of his

petition pursuant to 28 U.S.C. § 2241.    In addition to raising

his substantive claims, Martinez argues that he may pursue his

§ 2241 petition because his relief under 28 U.S.C. § 2255 has

been rendered ineffective by the application of the statute of

limitations period enacted by the Antiterrorism and Effective

Death Penalty Act of 1996.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40629
                                -2-

     By moving for IFP, Martinez is challenging the district

court’s certification that IFP status should not be granted on

appeal because his appeal is not taken in good faith.      See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).     Because Martinez

has not demonstrated that he will raise a nonfrivolous issue on

appeal, his motion to proceed IFP is DENIED.      See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).    Martinez’s request to

expedite the appeal is also DENIED.    Because the appeal is

frivolous, it is DISMISSED.   5TH CIR. R. 42.2.

     MOTIONS DENIED.   APPEAL DISMISSED.